UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Small Cap Value Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (97.9%) (a) Shares Value Aerospace and defense (1.5%) Esterline Technologies Corp. (NON) 19,724 $1,493,107 Huntington Ingalls Industries, Inc. (S) 28,332 1,510,946 Innovative Solutions & Support, Inc. 141,231 696,269 Airlines (0.3%) SkyWest, Inc. 47,769 766,692 Auto components (0.5%) Stoneridge, Inc. (NON) 145,921 1,113,377 Capital markets (1.8%) Cowen Group, Inc. Class A (NON) 445,315 1,255,788 Horizon Technology Finance Corp. 96,332 1,407,411 Medley Capital Corp. 50,018 792,785 THL Credit, Inc. 48,110 720,688 Chemicals (3.6%) ADA-ES, Inc. (NON) 15,281 406,016 Cabot Corp. 23,900 817,380 HB Fuller Co. 23,600 922,288 LSB Industries, Inc. (NON) 32,800 1,140,784 Minerals Technologies, Inc. 33,395 1,386,226 Olin Corp. 47,200 1,190,384 OM Group, Inc. (NON) 42,498 997,853 RPM International, Inc. 54,739 1,728,658 Commercial banks (9.0%) Bancorp, Inc. (The) (NON) 126,385 1,750,432 Eagle Bancorp, Inc. (NON) 46,400 1,015,696 Financial Institutions, Inc. 79,500 1,586,820 First Connecticut Bancorp, Inc. 43,500 640,755 First Niagara Financial Group, Inc. 170,600 1,511,516 First of Long Island Corp. (The) 31,896 945,716 Investors Bancorp, Inc. 84,408 1,585,182 Lakeland Financial Corp. 48,100 1,283,789 National Bank Holdings Corp. Class A 50,881 931,122 Oriental Financial Group (Puerto Rico) (S) 159,400 2,472,294 Pacific Premier Bancorp, Inc. (NON) 111,800 1,470,170 Popular, Inc. (Puerto Rico) (NON) 53,320 1,472,165 State Bank Financial Corp. 77,800 1,273,586 Synovus Financial Corp. (S) 467,900 1,296,083 TCF Financial Corp. 64,200 960,432 Western Alliance Bancorp (NON) 76,200 1,054,608 Commercial services and supplies (4.2%) ACCO Brands Corp. (NON) 194,127 1,296,768 Deluxe Corp. 60,100 2,488,140 Ennis, Inc. 75,106 1,131,847 G&K Services, Inc. Class A 23,200 1,055,832 KAR Auction Services, Inc. 77,099 1,544,293 Performant Financial Corp. (NON) (S) 103,992 1,277,022 Steelcase, Inc. Class A 83,808 1,234,492 Communications equipment (2.4%) Emcore Corp. (NON) (S) 211,800 1,232,676 Extreme Networks (NON) 434,588 1,464,562 Oplink Communications, Inc. (NON) 91,150 1,494,860 Polycom, Inc. (NON) 146,400 1,622,112 Computers and peripherals (1.5%) BancTec, Inc. 144A (F) (NON) 152,299 248,247 Datalink Corp. (NON) 136,375 1,647,410 Electronics for Imaging, Inc. (NON) 70,200 1,780,272 Construction and engineering (1.4%) EMCOR Group, Inc. 27,500 1,165,725 Great Lakes Dredge & Dock Corp. 154,900 1,042,477 Orion Marine Group, Inc. (NON) 102,200 1,015,868 UniTek Global Services, Inc. (NON) 69,117 202,513 Consumer finance (1.3%) Encore Capital Group, Inc. (NON) 54,400 1,637,440 Portfolio Recovery Associates, Inc. (NON) 11,500 1,459,580 Containers and packaging (1.3%) Greif, Inc. Class A (S) 28,500 1,528,170 Rock-Tenn Co. Class A 17,500 1,623,825 Distributors (1.1%) Core-Mark Holding Co., Inc. 30,339 1,556,694 VOXX International Corp. (NON) 91,800 983,178 Diversified consumer services (0.7%) Corinthian Colleges, Inc. (NON) (S) 281,000 590,100 Steiner Leisure, Ltd. (Bahamas) (NON) 21,800 1,054,248 Diversified financial services (0.5%) PHH Corp. (NON) (S) 52,400 1,150,704 Diversified telecommunication services (0.5%) Cogent Communications Group, Inc. 40,957 1,081,265 Electric utilities (3.4%) IDACORP, Inc. 25,900 1,250,193 NV Energy, Inc. 122,400 2,451,672 Portland General Electric Co. 45,700 1,386,081 UIL Holdings Corp. 30,638 1,212,958 UNS Energy Corp. 35,434 1,734,140 Electrical equipment (0.6%) General Cable Corp. (NON) 38,600 1,413,918 Electronic equipment, instruments, and components (0.6%) Electro Scientific Industries, Inc. 127,589 1,409,858 Energy equipment and services (1.9%) Key Energy Services, Inc. (NON) (S) 127,500 1,030,200 Matrix Service Co. (NON) 78,300 1,166,670 Pioneer Energy Services Corp. (NON) 130,296 1,074,942 Tidewater, Inc. (S) 24,336 1,228,968 Food and staples retail (1.0%) Harris Teeter Supermarkets, Inc. (S) 19,993 853,901 Spartan Stores, Inc. 83,859 1,471,725 Food products (1.5%) Chiquita Brands International, Inc. (NON) 158,871 1,232,839 Post Holdings, Inc. (NON) 29,600 1,270,728 Sanderson Farms, Inc. (S) 19,300 1,054,166 Gas utilities (1.0%) Southwest Gas Corp. 51,431 2,440,915 Health-care equipment and supplies (1.0%) Cutera, Inc. (NON) 80,884 1,051,492 Syneron Medical, Ltd. (Israel) (NON) 123,100 1,258,082 Health-care providers and services (3.8%) Addus HomeCare Corp. (NON) 89,904 1,185,834 Centene Corp. (NON) 33,600 1,479,744 Ensign Group, Inc. (The) 59,100 1,973,940 PharMerica Corp. (NON) 116,900 1,636,600 Providence Service Corp. (The) (NON) 64,600 1,194,454 Triple-S Management Corp. Class B (Puerto Rico) (NON) 86,000 1,498,120 Health-care technology (0.6%) MedAssets, Inc. (NON) 69,600 1,339,800 Hotels, restaurants, and leisure (0.6%) Marriott Vacations Worldwide Corp. (NON) 29,899 1,282,966 Morgans Hotel Group Co. (NON) 7,001 41,446 Household durables (1.6%) La-Z-Boy, Inc. (S) 46,900 885,003 M/I Homes, Inc. (NON) (S) 67,344 1,646,561 Newell Rubbermaid, Inc. 49,388 1,289,027 Insurance (6.7%) Allied World Assurance Co. Holdings AG 28,000 2,596,160 American Financial Group, Inc. 36,043 1,707,717 Amtrust Financial Services, Inc. (S) 21,150 732,848 Arch Capital Group, Ltd. (NON) (S) 21,038 1,105,968 Employers Holdings, Inc. 45,921 1,076,847 Health Insurance Innovations, Inc. Class A (NON) 94,831 1,431,000 Maiden Holdings, Ltd. (Bermuda) 132,100 1,398,939 PartnerRe, Ltd. (S) 20,000 1,862,200 Reinsurance Group of America, Inc. Class A 27,973 1,669,149 Validus Holdings, Ltd. 64,514 2,410,888 Internet software and services (1.7%) Earthlink, Inc. 245,300 1,329,526 Perficient, Inc. (NON) 99,700 1,162,502 Web.com Group, Inc. (NON) 93,086 1,589,909 IT Services (1.6%) Ciber, Inc. (NON) 258,933 1,216,985 Convergys Corp. (S) 80,800 1,376,024 InterXion Holding NV (Netherlands) (NON) 45,700 1,106,854 Leisure equipment and products (0.7%) Brunswick Corp. (S) 46,400 1,587,808 Machinery (3.1%) Columbus McKinnon Corp. (NON) 60,300 1,160,775 Edwards Group, Ltd. ADR (United Kingdom) (NON) 151,405 1,218,810 Hyster-Yale Materials Holdings, Inc. 18,300 1,044,747 Hyster-Yale Materials Holdings, Inc. Class B (F) 10,200 582,318 Manitowoc Co., Inc. (The) (S) 70,500 1,449,480 Navistar International Corp. (NON) 20,400 705,228 TriMas Corp. (NON) 34,000 1,103,980 Media (0.9%) Belo Corp. Class A 101,400 996,762 MDC Partners, Inc. Class A 65,500 1,059,135 Metals and mining (0.9%) Horsehead Holding Corp. (NON) 91,700 997,696 Materion Corp. 42,745 1,218,233 Multi-utilities (0.9%) Avista Corp. 33,931 929,709 CMS Energy Corp. 45,400 1,268,476 Oil, gas, and consumable fuels (4.7%) Energen Corp. 37,193 1,934,408 EPL Oil & Gas, Inc. (NON) 47,100 1,262,751 EXCO Resources, Inc. 116,800 832,784 Gulfport Energy Corp. (NON) 30,100 1,379,483 Kodiak Oil & Gas Corp. (NON) 107,900 980,811 Midstates Petroleum Co., Inc. (NON) 121,600 1,039,680 Scorpio Tankers, Inc. (Monaco) (NON) 156,324 1,394,410 SM Energy Co. 19,401 1,148,927 Swift Energy Co. (NON) (S) 81,100 1,201,091 Paper and forest products (0.6%) Domtar Corp. (Canada) 18,000 1,397,160 Pharmaceuticals (0.4%) Medicines Co. (The) (NON) 30,438 1,017,238 Professional services (0.5%) Kforce, Inc. 77,300 1,265,401 Real estate investment trusts (REITs) (7.8%) American Assets Trust, Inc. 42,520 1,361,065 Campus Crest Communities, Inc. 113,406 1,576,343 Colony Financial, Inc. 77,300 1,716,060 Education Realty Trust, Inc. 104,506 1,100,448 EPR Properties (S) 28,300 1,473,015 Healthcare Trust of America, Inc. Class A (S) 80,000 940,000 iStar Financial, Inc. (NON) (S) 130,800 1,424,412 MFA Financial, Inc. 148,681 1,385,707 One Liberty Properties, Inc. 52,088 1,131,351 Piedmont Office Realty Trust, Inc. Class A (S) 52,200 1,022,598 RAIT Financial Trust (S) 163,600 1,303,892 Silver Bay Realty Trust Corp. (NON) 6,605 136,728 Summit Hotel Properties, Inc. 224,710 2,352,714 Two Harbors Investment Corp. (S) 134,800 1,699,828 Real estate management and development (0.6%) Forestar Group, Inc. (NON) 31,346 685,224 Howard Hughes Corp. (The) (NON) 7,500 628,575 Road and rail (1.9%) Quality Distribution, Inc. (NON) 146,300 1,230,383 Roadrunner Transportation Systems, Inc. (NON) 49,300 1,133,900 Ryder System, Inc. 17,000 1,015,750 Saia, Inc. (NON) 31,350 1,133,930 Semiconductors and semiconductor equipment (3.8%) Ambarella, Inc. (NON) 99,695 1,561,224 Entropic Communications, Inc. (NON) 289,200 1,177,044 Integrated Silicon Solutions, Inc. (NON) 170,400 1,562,568 Photronics, Inc. (NON) 234,800 1,568,464 RF Micro Devices, Inc. (NON) (S) 320,100 1,702,932 Silicon Image, Inc. (NON) 319,500 1,552,770 Software (1.2%) Actuate Corp. (NON) 208,700 1,252,200 Mentor Graphics Corp. (NON) 91,300 1,647,965 Specialty retail (3.7%) Aaron's, Inc. 53,200 1,525,776 Express, Inc. (NON) 62,500 1,113,125 Lithia Motors, Inc. Class A 32,500 1,543,100 Pep Boys - Manny, Moe & Jack (The) (NON) 115,600 1,362,924 Sonic Automotive, Inc. Class A (S) 78,800 1,746,208 Stage Stores, Inc. 60,135 1,556,294 Textiles, apparel, and luxury goods (1.2%) G-III Apparel Group, Ltd. (NON) (S) 31,400 1,259,454 PVH Corp. 6,079 649,298 Skechers U.S.A., Inc. Class A (NON) 43,100 911,565 Thrifts and mortgage finance (4.6%) Berkshire Hills Bancorp, Inc. 51,800 1,322,972 BofI Holding, Inc. (NON) (S) 42,893 1,539,001 Brookline Bancorp, Inc. 115,900 1,059,326 EverBank Financial Corp. 65,220 1,004,388 Flushing Financial Corp. 65,700 1,112,958 Provident New York Bancorp 130,700 1,185,449 Rockville Financial, Inc. 111,200 1,441,152 United Financial Bancorp, Inc. 81,088 1,232,538 Walker & Dunlop, Inc. (NON) 54,418 977,891 Trading companies and distributors (0.9%) DXP Enterprises, Inc. (NON) (S) 18,942 1,414,967 MRC Global, Inc. (NON) 22,357 736,216 Transportation infrastructure (0.3%) Aegean Marine Petroleum Network, Inc. (Greece) 89,654 601,580 Total common stocks (cost $188,685,412) INVESTMENT COMPANIES (1.7%) (a) Shares Value American Capital, Ltd. (NON) 81,600 $1,190,952 Hercules Technology Growth Capital, Inc. 109,756 1,344,511 New Mountain Finance Corp. (S) 95,886 1,401,853 Total investment Companies (cost $3,512,353) SHORT-TERM INVESTMENTS (14.1%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 33,402,470 $33,402,470 Total short-term investments (cost $33,402,470) TOTAL INVESTMENTS Total investments (cost $225,600,235) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $237,253,781. (b) The aggregate identified cost on a tax basis is $227,180,862, resulting in gross unrealized appreciation and depreciation of $54,683,811 and $12,146,517, respectively, or net unrealized appreciation of $42,537,294. (NON) Non-income-producing security. Transactions during the period with a company which is under common ownership, or with companies in which the fund owned at least 5% of the voting securities, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $2,997,832 $10,896,779 $13,894,611 $459 $— Putnam Short Term Investment Fund * — 8,705,731 8,705,731 96 — Totals $— * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $32,317,414. The fund received cash collateral of $33,402,470, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $25,754,049 $— $— Consumer staples 5,883,359 — — Energy 15,675,125 — — Financials 76,480,113 — — Health care 13,635,304 — — Industrials 34,551,056 — 582,318 Information technology 30,458,717 248,247 — Materials 15,354,673 — — Telecommunication services 1,081,265 — — Utilities 12,674,144 — — Total common stocks Investment companies 3,937,316 — — Short-term investments — 33,402,470 — Totals by level At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
